Case 3:17-cv-01104-VLB Document 82-103 Filed 05/15/19 Page 1 of 3




                Exhibit 103
             Case 3:17-cv-01104-VLB Document 82-103 Filed 05/15/19 Page 2 of 3



From:        Hungerford, Amy [/O=YALE UNIVERSITY/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=AMY.HUNGERFORD]
Sent:        Tuesday, July 28, 2015 3:15:51 PM
To:          Gendler, Tamar
Subject:     Re: change in second outside committee member

Hm. Larry didn 1t think so, but you may know better.


From: <Gendler>, Tamar <tamar.gendler@yale.edu>
Date: Tuesday, July 28, 2015 at 3:05 PM
To: Amy Hungerford <amy.hungerford@yale.edu>
Subject: RE: change in second outside committee member

Would be perceived as hostile by rolena


 From: Hungerford, Amy
 Sent: Tuesday, July 28, 2015 3:03 PM
 To: Gendler, Tamar
 Subject: Re: change in second outside committee member

 Comfortable explaining why not quint?


 From: <Gendler>, Tamar <tamar.gendler@yale.edu>
 Date: Tuesday, July 28, 2015 at 2:42 PM
 To: Amy Hungerford <amy.hungerford@yale.edu>, "Dovidio, John" <john.dovidio@yale.edu>
 Cc: "Miller, Mary" <mary.miller@yale.edu>
 Subject: RE: change in second outside committee member

 I would try howard next, as per original list


  From: Hungerford, Amy
  Sent: Tuesday, July 28, 2015 2:30 PM
  To: Gendler, Tamar; Dovidio, John
  Subject: change in second outside committee member

  Friends, I just spoke with Larry. He is not comfortable serving because he and Roberto are flying buddies, and this
  friendship is quite widely known. Larry is truly independent, but thinks it will look like he is not. He has agreed to serve as
  my advisor on the referee list, since his field expertise can still be helpful and he helped Mary prepare the list for Susan's
  last review.

  He suggests David Quint<who is a Cervantes expert (the subject of Susan 1s first book), very independent and respected
  intellectually, and who has been on the opposite side vis a vis Roberto on issues in Comp Lit. (Despite this fact, because
  those issues are local to Comp Lit, Larry thinks the dept. will not be inflamed by our choosing Quint<he is respected there.)

  Larry thought that Gary would be naturally inclined against Susan 1s sort of work and therefore harsh on her. He thought
  Howard would be a good choice if we could not have Quint. He seemed to think Pincus would be a bit too far afield.

  Your thoughts? I know DQ can be troublesome, but I think I could call him and ask him and he might say yes. He is on leave,
  though.

  A.




                                                                                                                               BYRNE012904
          Case 3:17-cv-01104-VLB Document 82-103 Filed 05/15/19 Page 3 of 3


From: <Gendler>, Tamar <tamar.gendler@yale.edu>
Date: Wednesday, July 22, 2015 at 11:59 AM
To: Amy Hungerford <amy.hungerford@yale.edu>, "Dovidio, John" <iohn.dovidio@yale.edu>
Cc: I             Redacted:             I
Subject: SPort update




                                              Redacted:
                                       Attorney Client Privilege




                                                                                        BYRNE012905
